   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF OREGON
   In re                                                Case No. 19-62049-tmr11
   4 Him Food Group, LLC, an Oregon                     MOTION FOR ORDER DETERMINING
   corporation, dba Cosmos Creations,                   UTILITY DEPOSITS CONSTITUTE
                                                        ADEQUATE ASSURANCE
                                 Debtor.
                                                        EXPEDITED HEARING REQUESTED



                                       NOTICE OF MOTION
           If you oppose the proposed course of action or relief sought in this motion, you must file a
   written objection with the bankruptcy court. An expedited hearing on this motion has been
   requested for July 10, 2019. A notice will be issued when the date and time is established. Any
   response or written objection to this motion must be appropriately filed with the court and also
   delivered to debtor’s counsel prior to the date of the hearing.
           If you do not file an objection, the court may grant the motion without further notice or
   hearing. Your objection must set forth the specific grounds for objection and your relation to the
   case. The objection must be received by the clerk of court at 405 East 8th Ave. #2600, Eugene,
   OR 97401, by the deadline specified above or it may not be considered. You must also serve the
   objection on debtor’s counsel, Leonard Law Group, LLC, Attn: Timothy A. Solomon, 1 SW
   Columbia STE #1010, Portland, OR 97258, within that same time. If the court sets a hearing, you
   will receive a separate notice listing the hearing date, time, and other relevant information.


Page 1 of 5 – MOTION FOR ORDER DETERMINING UTILITY                                 LEONARD LAW GROUP LLC
              DEPOSITS CONSTITUTE ADEQUATE ASSURANCE                                   1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                          Case 19-62049-tmr11         Doc 7    Filed 07/02/19
                  4 Him Food Group, LLC (the “Debtor”), hereby moves (the “Motion”) the

   Court for an order, pursuant to 11 U.S.C. §§ 366(b), determining adequate assurance of payment
   to utility companies. This motion is supported by the Declaration of John P. Strasheim in
   Support of First-Day Motions (the “First-Day Declaration”).
                  In support of this Motion, the Debtor states as follows:
                                            BACKGROUND
                  1.       On July 2, 2019 (the “Petition Date”), the Debtor commenced a
   voluntary case under chapter 11 of the Bankruptcy Code.
                  2.       The Debtor is continuing to operate its businesses and property as a debtor
   in possession pursuant to 11 U.S.C. §§ 1107 and 1108.
                  3.       No trustee or examiner has been requested or appointed.
                  4.       As an active manufacturer, the Debtor uses significant quantities of
   electricity, natural gas, water, and other utilities (the “Utility Services”) from a number of

   utility companies (the “Utility Companies”). The Utility Companies include Comcast (which
   provides telephone and internet service), Verizon (cell phones), the City of Junction City
   (water/sewage/garbage), NW Natural Gas (gas), and Pacific Power (electricity). See First-Day
   Declaration, ¶ 62.

                  5.       The Debtor’s typical combined Utility Services total approximately
   $14,161.43 per month in the aggregate. Id. ¶ 63. A list of the Utility Companies providing services
   to the Debtors and the average monthly cost of each is attached hereto as Exhibit A.
                  6.       The Utility Services are essential to the Debtors’ operations. If the Utility
   Companies were to terminate Utility Services, the Debtors will be unable to the continue their
   operations. Id. ¶ 64.
   //
   //


Page 2 of 5 – MOTION FOR ORDER DETERMINING UTILITY                                   LEONARD LAW GROUP LLC
              DEPOSITS CONSTITUTE ADEQUATE ASSURANCE                                     1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                           Case 19-62049-tmr11         Doc 7     Filed 07/02/19
                                             JURISDICTION

                   7.       This Court has jurisdiction over this core proceeding pursuant to 28

   U.S.C. §§ 157 and 1334. Venue is proper under 11 U.S.C. §§ 1408 and 1409. The statutory
   predicates for the relief requested herein are 11 U.S.C. §§ 105(a) and 366(b).
                                         RELIEF REQUESTED
                   8.       The Debtor request an Order, substantially in the form attached hereto as
   Exhibit B, determining that the deposits proposed herein constitute adequate assurance of
   payment to utility companies.
                                  GROUNDS FOR RELIEF REQUESTED
                   9.       Pursuant to 11 USC § 366(c)(2), a utility company may not alter, refuse, or
   discontinue utility service to, or discriminate against, a debtor if within 30 days after the petition
   pate the utility receives adequate assurance of payment for post-petition utility service in a form
   satisfactory to the utility.
                   10.      The Debtor seeks an order determining the appropriate form of adequate

   assurance of future performance and thereby prohibiting any Utility Company from altering,
   refusing, or discontinuing service to the Debtors absent further court order.
                   11.      The Debtor proposes to provide adequate assurance of future payment in
   the form of a one-month cash deposit by the Debtor to each Utility Company that requests such a

   deposit, in the amount set forth in Exhibit A.
                   12.      The deposits made on the request of each Utility Company shall be
   deemed to be adequate assurance of payment for purposes of 11 USC § 366 without prejudice to
   the Utility Companies’ right to seek additional or alternative assurance of payment upon further
   request of the Court. The Debtor requests that any Utility Company seeking additional or
   alternative forms of adequate assurance be prohibited from altering, refusing, or discontinuing
   Utility Services pending further order of this Court.




Page 3 of 5 – MOTION FOR ORDER DETERMINING UTILITY                                    LEONARD LAW GROUP LLC
              DEPOSITS CONSTITUTE ADEQUATE ASSURANCE                                      1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97258
                                                                                               www.leonard-law.com

                            Case 19-62049-tmr11        Doc 7     Filed 07/02/19
                   13.     As noted above, if the Utility Companies were to terminate Utility
   Services, the Debtors will be unable to the continue their operations that are essential for their

   operations.
                   14.     The proposed method of furnishing adequate assurance of payment for
   postpetition utility services is consistent with the intent of Sections 366 and 105(a) of the
   Bankruptcy Code, is not prejudicial to the rights of the Utility Companies, provides the Utility
   Companies with adequate safeguards to protect them from any unreasonable risk of non-payment
   for postpetition services, and is in the best interest of the estate and parties in interest.
                   15.     In determining adequate assurance, the Court is not required to give the
   Utility Companies the equivalent of a guarantee of payment, but must only determine the utility
   is not subject to an unreasonable risk of nonpayment for postpetition services. See In re Caldor,
   Inc. – NY, 199 BR 1 (Bankr. S.D.N.Y. 1996); In re Santa Clara Circuits West, Inc., 27 BR 680, 685
   (Bankr. D. Utah 1982); In re George C. Frye Co., 7 BR 856, 858 (Bankr. D. Me. 1980).

                                                  NOTICE

                   The Debtors have provided notice of this Motion to the Debtor’s secured
   creditors, the 20 largest unsecured creditors, the Office of the United States Trustee, and the
   Utility Companies. The Debtor submits the foregoing constitutes good and sufficient notice and
   that no other or further notice need be given under the circumstances.

   //
   //
   //
   //
   //
   //
   //
   //

Page 4 of 5 – MOTION FOR ORDER DETERMINING UTILITY                                     LEONARD LAW GROUP LLC
              DEPOSITS CONSTITUTE ADEQUATE ASSURANCE                                        1 SW Columbia, Ste. 1010
                                                                                              Portland, Oregon 97258
                                                                                                   www.leonard-law.com

                           Case 19-62049-tmr11          Doc 7     Filed 07/02/19
                                           CONCLUSION

                  WHEREFORE, the Debtor requests that the Court enter an Order, substantially

   in the form attached hereto as Exhibit B, granting the relief sought herein and such other and
   further relief as the Court may deem proper.
                  DATED: July 2, 2019
                                                  LEONARD LAW GROUP LLC

                                                  By: /s/ Timothy A. Solomon
                                                      Timothy A. Solomon, OSB 072573
                                                      Justin D. Leonard, OSB 033736
                                                      Holly C. Hayman, OSB 114146
                                                  Proposed Counsel for Debtor and
                                                  Debtor in Possession




Page 5 of 5 – MOTION FOR ORDER DETERMINING UTILITY                               LEONARD LAW GROUP LLC
              DEPOSITS CONSTITUTE ADEQUATE ASSURANCE                                 1 SW Columbia, Ste. 1010
                                                                                       Portland, Oregon 97258
                                                                                          www.leonard-law.com

                         Case 19-62049-tmr11        Doc 7     Filed 07/02/19
UTILITY SERVICE PROVIDERS

Service                Provider                May            April          March          Feb          Jan            Dec                Average

PRI trunk services     COMCAST 9679            $     363.91   $     363.91   $     364.77   $ 364.77     $     364.77   $     356.54   $       363.11
telephones @ A         COMCAST-7798            $     676.08   $   6,767.08   $     670.59   $ 677.12     $     677.29   $     670.46   $     1,689.77
telephones @ C         COMCAST-7242            $     203.41   $     205.82   $     203.67   $ 204.17     $     204.44   $     205.93   $       204.57
fiber/ethernet         COMCAST-4616            $   2,017.42   $   1,987.06   $   2,024.01   $ 2,023.42   $   1,993.67   $   1,983.73   $     2,004.89
cell phones            VERIZON                 $   1,045.31   $   1,128.77   $   1,107.30   $ 1,129.11   $   1,053.34   $   1,124.40   $     1,098.04
Water/Sewage/Garbage   CITY OF JUNCTION CITY   $   1,156.35   $     992.79   $     769.59   $ 988.75     $     954.91   $   1,090.27   $       992.11
Gas                    NW NATURAL GAS          $     820.80   $   1,468.10   $   1,125.28   $ 959.82     $   1,728.86   $   1,534.53   $     1,272.90
Power                  PACIFIC POWER           $   6,422.98   $   5,530.94   $   4,630.79   $ 6,934.91   $   8,138.74   $   7,557.90   $     6,536.04

                                                                                                                        Total:         $    14,161.43




                                                                                                                                 EXHIBIT A
                                                                                                                                 Page 1 of 1
                                   Case 19-62049-tmr11                Doc 7           Filed 07/02/19
                             UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON

  In re                                                     Case No. 19-62049-tmr11

  4 Him Food Group, LLC, an Oregon                          ORDER GRANTING MOTION FOR
  corporation, dba Cosmos Creations,                        ORDER DETERMINING UTILITY
                                                            DEPOSITS CONSTITUTE ADEQUATE
                                  Debtor.                   ASSURANCE

                  This matter came before the Court pursuant to the Debtor’s Motion for Order

  Determining Utility Deposits Constitute Adequate Assurance (the “Motion”). Based on the

  Motion and the documents submitted in support thereof, including the Declaration of John P.

  Strasheim in Support of First Day Motions, the record in the Bankruptcy Case, the arguments of

  Counsel, and the Court otherwise being fully advised in the premises, the Court finds as follows:

                  A.      The Court has jurisdiction to consider the Motion and the relief requested

   therein;

                  B.      Due and proper notice of the Motion has been given;

                  C.      The relief requested in the Motion is in the best interests of the Debtor, its

   estate, its creditors, and other parties in interest;


                                                                                      LEONARD LAW GROUP LLC
Page 1 of 2 – ORDER GRANTING MOTION FOR ORDER
              DETERMINING UTILITY DEPOSITS CONSTITUTE                                         EXHIBIT B
                                                                                         1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
              ADEQUATE ASSURANCE                                                              Page 1 of 2
                                                                                                  leonard-law.com

                          Case 19-62049-tmr11              Doc 7   Filed 07/02/19
                 D.      The payment of a 1-month deposit to each Utility Company (as defined in

   the Motion), as set forth in Exhibit A hereto, shall constitute adequate assurance of payment

   within the meaning of 11 USC § 366.

                 NOW, THEREFORE, it is hereby ORDERED:

                 1.      The Motion is granted.

                 2.      Unless ordered by the Court on notice to the Debtor, each Utility

  Company is enjoined from altering, refusing to provide, or discontinuing utility services to the

  Debtor, from discriminating against the Debtor and from requiring the payment of an additional

  deposit or other security from the Debtor.

                 3.      This Order is without prejudice to any Utility Company’s right to seek

  additional or alternative assurance of payment upon further request of this Court after notice to

  the Debtor.

                                                  ###

                CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

            I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

  PRESENTED BY:

  LEONARD LAW GROUP LLC

  /s/ Timothy A. Solomon
  __________________________
  Justin D. Leonard, OSB 033736
  Timothy A. Solomon, OSB 072573
  Holly C. Hayman, OSB 114146
  Proposed Counsel to Debtor and Debtor in Possession

  c:     ECF Participants
         Other Interested Parties by US Mail




                                                                                  LEONARD LAW GROUP LLC
Page 2 of 2 – ORDER GRANTING MOTION FOR ORDER
              DETERMINING UTILITY DEPOSITS CONSTITUTE                                      EXHIBIT B
                                                                                      1 SW Columbia, Ste. 1010
                                                                                        Portland, Oregon 97258
              ADEQUATE ASSURANCE                                                           Page 2 of 2
                                                                                               leonard-law.com

                         Case 19-62049-tmr11        Doc 7     Filed 07/02/19
